
	
		II
		111th CONGRESS
		1st Session
		S. 2834
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2009
			Mr. Akaka (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To amend the Intelligence Reform and Terrorism Prevention
		  Act of 2004 to establish a Security Clearance and Suitability Performance
		  Accountability Council and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Security Clearance Modernization
			 and Reporting Act of 2009.
		2.DefinitionsSubsection (a) of section 3001 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 435b) is
			 amended—
			(1)in the matter
			 preceding paragraph (1) by striking In this section: and
			 inserting Except as otherwise specifically provided, in this
			 title:;
			(2)by redesignating
			 paragraph (1) as paragraph (2);
			(3)by redesignating
			 paragraph (2) as paragraph (5);
			(4)by redesignating
			 paragraph (3) as paragraph (4);
			(5)by redesignating
			 paragraph (4) as paragraph (12);
			(6)by redesignating
			 paragraph (5) as paragraph (10);
			(7)by redesignating
			 paragraph (6) as paragraph (15);
			(8)by redesignating
			 paragraph (7) as paragraph (14);
			(9)by redesignating
			 paragraph (8) as paragraph (3);
			(10)by inserting
			 before paragraph (2), as redesignated by paragraph (2), the following:
				
					(1)AdjudicationThe
				term adjudication means the evaluation of pertinent data in a
				background investigation and any other available information that is relevant
				and reliable to determine whether an individual is—
						(A)suitable for
				Federal Government employment;
						(B)eligible for
				logical and physical access to federally controlled information systems;
						(C)eligible for
				physical access to federally controlled facilities;
						(D)eligible for
				access to classified information;
						(E)eligible to hold
				a sensitive position; or
						(F)fit to perform
				work for or on behalf of the Federal Government as a contractor
				employee.
						;
			(11)by inserting
			 after paragraph (5), as redesignated by paragraph (3), the following:
				
					(6)Classified
				informationThe term classified information means
				information that has been determined, pursuant to Executive Order 12958 (60
				Fed. Reg. 19825) or a successor or predecessor order, or the Atomic Energy Act
				of 1954 (42 U.S.C. 2011 et seq.), to require protection against unauthorized
				disclosure.
					(7)Continuous
				evaluationThe term continuous evaluation means a
				review of the background of an individual who has been determined to be
				eligible for access to classified information (including additional or new
				checks of commercial databases, Government databases, and other information
				lawfully available to security officials) at any time during the period of
				eligibility to determine whether that individual continues to meet the
				requirements for eligibility for access to classified information.
					(8)ContractorThe
				term contractor means an expert or consultant, who is not
				subject to section 3109 of title 5, United States Code, to an agency, an
				industrial or commercial contractor, licensee, certificate holder, or grantee
				of any agency, including all subcontractors, a personal services contractor, or
				any other category of person who performs work for or on behalf of an agency
				and who is not an employee of an agency.
					(9)Contractor
				employee fitnessThe term contractor employee
				fitness means fitness based on character and conduct for work for or on
				behalf of an agency as a contractor
				employee.
					;
			(12)by inserting
			 after paragraph (10), as redesignated by paragraph (6), the following:
				
					(11)Federally
				controlled facilities; federally controlled information
				systemsThe term federally controlled facilities and
				federally controlled information systems have the meanings
				prescribed in guidance pursuant to the Federal Information Security Management
				Act of 2002 (title III of Public Law 107–347; 116 Stat. 2946), the amendments
				made by that Act, and Homeland Security Presidential Directive 12, or any
				successor
				Directive.
					;
			(13)by inserting
			 after paragraph (12), as redesignated by paragraph (5), the following:
				
					(13)Logical
				accessThe term logical access means, with respect
				to federally controlled information systems, access other than occasional or
				intermittent access to federally controlled information
				systems.
					;
				and
			(14)by inserting
			 after paragraph (15), as redesignated by paragraph (7), the following:
				
					(16)Physical
				accessThe term physical access means, with respect
				to federally controlled facilities, access other than occasional or
				intermittent access to federally controlled facilities.
					(17)Sensitive
				positionThe term sensitive position means any
				position designated as a sensitive position under Executive Order 10450 or any
				successor Executive Order.
					(18)SuitabilityThe
				term suitability has the meaning of that term in part 731, of
				title 5, Code of Federal Regulations or any successor similar
				regulation.
					.
			3.Security
			 clearance and suitability determination reporting
			(a)Extension of
			 reporting requirementsParagraph (1) of section 3001(h) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 435b(h)) is
			 amended by striking through 2011, and inserting until the
			 earlier of the date that is 2 years after the date that the Comptroller General
			 of the United States has removed all items related to security clearances from
			 the list maintained by the Comptroller General known as the High-Risk List or
			 2017,.
			(b)Reports on
			 security clearance review processesParagraph (2) of such section
			 3001(h) is amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (E) and (F), respectively;
			 and
				(2)by striking
			 subparagraph (A) and inserting the following:
					
						(A)a description of the full range of
				time required to complete initial clearance applications, including time
				required by each authorized investigative agency and each authorized
				adjudicative agency—
							(i)to respond to requests for security
				clearances for individuals, including the periods required to initiate security
				clearance investigations, conduct security clearance investigations, deliver
				completed investigations to the requesting agency, adjudicate such requests,
				make final determinations on such requests, and notify individuals and
				individuals' employers of such determinations, from date of submission of the
				requests to the date of the ultimate disposition of the requests and
				notifications, disaggregated by the type of security clearance, including
				Secret, Top Secret, and Top Secret with Special Program Access, including
				sensitive compartmented information clearances—
								(I)for civilian employees of the United
				States;
								(II)for members of the Armed Forces of the
				United States; and
								(III)for contractor employees; and
								(ii)to conduct investigations for
				suitability determinations for individuals from successful submission of
				applications to ultimate disposition of applications and notifications to the
				individuals—
								(I)for civilian employees of the United
				States;
								(II)for members of the Armed Forces of the
				United States; and
								(III)for contractor employees;
								(B)a listing of the agencies and
				departments of the United States that have established and utilize policies to
				accept all security clearance background investigations and determinations
				completed by an authorized investigative agency or authorized adjudicative
				agency;
						(C)a description of the progress in
				implementing the strategic plan referred to in section 3004; and
						(D)a description of the progress made in
				implementing the information technology strategy referred to in section
				3005;
						.
				4.Security
			 Clearance and Suitability Performance Accountability CouncilTitle III of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (50 U.S.C. 435b et seq.) is amended by adding
			 at the end the following new section:
			
				3003.Security
				Clearance and Suitability Performance Accountability Council
					(a)EstablishmentThere
				is established a Security Clearance and Suitability Performance Accountability
				Council (hereinafter referred to as the Council).
					(b)Chair
						(1)DesignationThe
				Deputy Director for Management, Office of Management and Budget, shall serve as
				Chair of the Council.
						(2)AuthorityThe
				Chair of the Council shall have authority, direction, and control over the
				functions of the Council.
						(c)Vice
				ChairThe Chair of the Council shall select a Vice Chair to act
				in the Chair's absence.
					(d)Membership
						(1)In
				generalThe members of the Council shall include—
							(A)the Chair of the
				Council; and
							(B)an appropriate
				senior officer from each of the following:
								(i)The Office of the
				Director of National Intelligence.
								(ii)The Department
				of Defense.
								(iii)The Office of
				Personnel Management.
								(2)Other
				membersThe Chair of the Council may designate appropriate
				employees of other agencies or departments of the United States as members of
				the Council.
						(e)DutiesThe
				Council shall—
						(1)ensure alignment
				of suitability, security, and, as appropriate, contractor employee fitness,
				investigative, and adjudicative processes;
						(2)ensure alignment
				of investigative requirements for suitability determinations and security
				clearances to reduce duplication in investigations;
						(3)oversee the
				establishment of requirements for enterprise information technology;
						(4)oversee the
				development of techniques and tools, including information technology, for
				enhancing background investigations and eligibility determinations and ensure
				that such techniques and tools are utilized;
						(5)ensure that each
				agency and department of the United States establishes and utilizes policies
				for ensuring reciprocal recognition of clearances that allow access to
				classified information granted by all other agencies and departments;
						(6)ensure sharing of
				best practices among agencies and departments of the United States;
						(7)hold each agency
				and department of the United States accountable for the implementation of
				suitability, security, and, as appropriate, contractor employee fitness
				processes and procedures; and
						(8)hold each agency
				and department of the United States accountable for recognizing clearances that
				allow access to classified information granted by all other agencies and
				departments of the United States.
						(f)Assignment of
				dutiesThe Chair may assign, in whole or in part, to the head of
				any agency or department of the United States, solely or jointly, any duty of
				the Council relating to—
						(1)alignment and
				improvement of investigations and determinations of suitability;
						(2)determinations of
				contractor employee fitness; and
						(3)determinations of
				eligibility—
							(A)for logical
				access to federally controlled information systems;
							(B)for physical
				access to federally controlled facilities;
							(C)for access to
				classified information; or
							(D)to hold a
				sensitive
				position.
							.
		5.Strategic plan
			 for reformTitle III of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 435b et
			 seq.), as amended by section 4, is further amended by adding at the end the
			 following new section:
			
				3004.Security
				clearance and suitability reform strategic plan
					(a)Requirement for
				planNot later than 90 days after the date of the enactment of
				the Security Clearance Modernization and
				Reporting Act of 2009, the Security Clearance and Suitability
				Performance Accountability Council established in section 3003 shall develop a
				strategic plan that identifies the causes of problems with the issuance of
				security clearances and a description of actions to be taken to correct such
				problems.
					(b)ContentsThe
				plan required by subsection (a) shall include a description of—
						(1)the clear mission
				and strategic goals of the plan;
						(2)performance
				measures to be used to determine the effectiveness of security clearance
				procedures, including measures for the quality of security clearance
				investigations and adjudications;
						(3)a formal
				communications strategy related to the issuance of security clearances;
						(4)the roles and
				responsibilities for agencies participating in security clearance reform
				efforts; and
						(5)the long-term
				funding requirements for security clearance reform efforts.
						(c)Submission to CongressThe plan required by subsection (a) shall
				be submitted to the appropriate committees of Congress.
					(d)Government accountability office
				reviewThe plan required by
				subsection (a) shall be reviewed by the Comptroller General of the United
				States following its submission to the appropriate committees of Congress under
				subsection
				(c).
					.
		6.Information
			 technology strategyTitle III
			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 435b
			 et seq.), as amended by sections 4 and 5, is further amended by adding at the
			 end the following new section:
			
				3005.Information
				technology strategy
					(a)Requirement for
				strategyNot later than 120 days after the date of the enactment
				of the Security Clearance Modernization and
				Reporting Act of 2009, the Director of the Office of Management
				and Budget shall submit to the appropriate committees of Congress an
				information technology strategy that describes the plans to expedite
				investigative and adjudicative processes, verify standard information submitted
				as part of an application for a security clearance, and provide security
				clearance and suitability determination reform consistent with the strategy
				required by section 3004(a), by carrying out the Enterprise Information
				Technology Strategy referred to in the Report of the Joint Security and
				Suitability Reform Team, dated December 30, 2008.
					(b)ContentThe
				strategy required by subsection (a) shall include—
						(1)a description of
				information technology required to request a security clearance or suitability
				investigation;
						(2)a description of
				information technology required to apply for a security clearance or
				suitability investigation;
						(3)a description of
				information technology systems needed to support such investigations;
						(4)a description of
				information technology required to transmit common machine readable
				investigation files to agencies for adjudication;
						(5)a description of
				information technology required to support agency adjudications of security
				clearance and suitability determinations;
						(6)a description of
				information technology required to support continuous evaluations;
						(7)a description of
				information technology required to implement a single repository containing all
				security clearance and suitability determinations of each agency and department
				of the United States that is accessible by each such agency and department in
				support of ensuring reciprocal recognition of access to classified information
				among such agencies and departments;
						(8)a description of
				the efforts of the Security Clearance and Suitability Performance Council
				established in section 3003, and each of the Department of Defense, the Office
				of Personnel Management, and the Office of the Director of National
				Intelligence to carry out the strategy submitted under subsection (a);
						(9)the plans of the
				agencies and departments of the United States to develop, implement, fund, and
				provide personnel to carry out the strategy submitted under subsection
				(a);
						(10)cost estimates
				to carry out the strategy submitted under subsection (a); and
						(11)a description of
				the schedule for carrying out the strategy submitted under subsection
				(a).
						.
		7.Technical and
			 clerical amendments
			(1)Technical
			 correctionThe table of
			 contents in section 1(b) of the Intelligence Reform and Terrorism Prevention
			 Act of 2004 (Public Law 108–458; 118 Stat. 3638) is amended by adding after the
			 item relating to section 3001 the following:
				
					
						Sec. 3002. Security clearances;
				limitations.
					
					.
			(2)Clerical
			 amendmentThe table of contents in section 1(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004, as amended by
			 paragraph (1), is further amended by adding after the item relating to section
			 3002, as added by such paragraph, the following:
				
					
						Sec. 3003. Security Clearance and Suitability Performance
				Accountability Council.
						Sec. 3004. Security clearance and suitability reform strategic
				plan.
						Sec. 3005. Information technology
				strategy.
					
					.
			
